Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-18, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As to claim 1, the claim recites “receiving a plurality of probe data sets”, “modifying … at least one of the plurality of probe data sets”, “performing … a location clustering algorithm”, “providing trajectories” and “providing a navigation command or a driving command”. 	The limitation of “receiving a plurality of probe data sets” is mere data gathering. The limitation of “modifying, using a processor, at least one of the plurality of probe data sets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. The limitation of “performing, using the processor, a location clustering algorithm”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.	The limitation of 
As to claims 2-4, 6, 9-11, the limitations of:	“calculating a confidence level” in claim 2;	“comparing the confidence level”, and “generating an instruction to modify”, in claim 3;	“calculating an improved confidence level” in claim 4;	“determining a geographic area” , and “generating an instruction to modify” in claim 6;	“assigning pseudonyms” in claim 9;	“defining at least one dummy trajectory” in claim 10; and	“generate a map feature”, and “storing the map feature” in claim 11;	are each steps that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
Claims 5, 7, 12-13, pertain to field of use without imposing meaningful limits on practicing the abstract idea. The claims are rejected at least for failing to resolve the deficiencies of their rejected base claim above.
As to claim 14, the claim recites “identify a plurality of probe data sets”, “modify at least one of the plurality of probe data sets”, “generate a map feature”, and “a navigation command or a driving command is provided”. 	The limitation of “identify a plurality of probe data sets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “an apparatus … comprising: a probe data receiver” nothing in the claim element precludes the step from practically being performed in the mind. The limitation of “modify at least one of the plurality of probe data sets”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for 
As to claims 15-16, 18, the limitations of:	“perform a location clustering algorithm”, and “calculated a confidence level” in claim 15;	“compare the confidence level” and “generating an instruction to … modify” in claim 16;	“assign identifiers” in claim 18; and	are each steps that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components that are merely placeholders for the function of the steps.	That is, other than reciting:		“The apparatus … comprising: a clustering calculator” in claim 15;		 “The apparatus … comprising: an anonymity generator” in claim 18; and	nothing in the claim element precludes the step from practically being performed in the mind.
Claim 17 pertains to field of use without imposing meaningful limits on practicing the abstract idea. The claim is rejected at least for failing to resolve the deficiencies of its rejected base claim above.
As to claim 20, the claim recites “receiving”, “performing a location clustering algorithm”, “calculating”, “ performing a comparison”, “modifying”, “providing”, and “wherein a navigation command or a driving command is provided”.	The limitation of “receiving initial trajectories” is mere data gathering. The limitation of “performing a location clustering algorithm”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components. That is, other than reciting “a non-transitory computer readable medium” nothing in the 

Allowable Subject Matter
Claims 1-7, 9-18, 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663